In an action on a fire insurance policy issued by defendant covering a nursery school operated by plaintiff, defendant appeals from an order of the Supreme Court, Nassau County, dated April 21, 1976, which denied its motion to strike specified items from plaintiff’s demand for a bill of particulars. Order reversed, without costs or disbursements, and motion granted. The purpose of a bill of particulars is to amplify the pleadings, limit the proof and prevent surprise at the trial but not to provide evidentiary material (Cirelli v Victory Mem. Hosp., 45 AD2d 856; Belott v State of New York, 40 AD2d 729; State of New York v Horsemen’s Benevolent & Protective Assn. [N. Y. Div.], 34 AD2d 769). Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.